t c memo united_states tax_court andrew i walzer petitioner v commissioner of internal revenue respondent docket no filed date andrew i walzer pro_se jennifer a kassabian for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in federal income taxes and additions to tax for petitioner’ sec_2001 and sec_2002 tax years as follows year deficiency sec_6651 sec_6651 additions to tax sec_6654 dollar_figure dollar_figure -- dollar_figure big_number dollar_figure -- dollar_figure the sec_6651 addition_to_tax is percent of the amount of income_tax required to be shown on the return commencing on the due_date of the return and accruing for each month or fraction thereof during the failure to pay not exceeding percent in the aggregate after concessions by both parties the issues for decision are whether petitioner is liable for the additions to tax pursuant to sec_6651 for and and whether petitioner is liable for the additions to tax pursuant to sec_6654 for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in new york during petitioner began actively trading securities by and petitioner was engaging in day trading conducting hundreds of trades during the years in issue petitioner ran a marking supplies business called glo-mark unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure glo-mark is a company that uses a machine to make a mark continued glo-mark was a longtime family business that had recently struggled but was still profitable in date glo-mark was evicted from its factory after the eviction petitioner moved the glo-mark equipment to a house he owned despite advice from petitioner’s father who was a retired accountant to seek an accountant for help with preparing petitioner’s tax returns petitioner did not hire anyone petitioner has an mba degree from new york university petitioner failed to file federal_income_tax returns for and additionally petitioner did not pay any federal_income_tax for or on date the internal_revenue_service prepared substitute returns for petitioner for tax_year sec_2001 and sec_2002 petitioner also failed to file a federal_income_tax return for during petitioner received gross_proceeds from the sale of securities of dollar_figure the proceeds resulted in a net_short-term_capital_gain for petitioner of dollar_figure and a net_long-term_capital_loss of dollar_figure the parties agree that during the years in issue petitioner was not in the trade_or_business of selling securities and was not entitled to deduct his expenses from the sale of securities on a schedule c profit or loss from business petitioner also received dollar_figure of dividend continued on fabric that glows under black light lamps to mark where buttons and button holes are to go income dollar_figure of interest_income and dollar_figure of gross_proceeds from the sale of marking supplies from his family’s business during petitioner received dividend income of dollar_figure interest_income of dollar_figure and gross_proceeds from the sale of securities of dollar_figure petitioner had a net_short-term_capital_loss from the sale of securities of dollar_figure and a net_long-term_capital_loss of dollar_figure opinion generally the commissioner’s determinations set forth in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are in error rule a 290_us_111 sec_7491 however shifts the burden_of_proof to the commissioner with respect to a factual issue affecting the tax_liability of a taxpayer who meets certain conditions petitioner has neither claimed nor shown that he satisfiedthe requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue affecting the deficiencies in his taxes accordingly petitioner bears the burden_of_proof see rule a sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 the commissioner however does not have the obligation to introduce evidence regarding reasonable_cause or substantial_authority instead the taxpayer bears the burden_of_proof with regard to these issues higbee v commissioner supra pincite- a sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 a federal_income_tax return made on the basis of a calendar_year must be filed on or before april following the close of the calendar_year unless the due_date is extended sec_6072 the parties have stipulated that petitioner did not file his returns by date for tax_year and date for tax_year and that petitioner did not request an extension to file for either year on date respondent prepared substitute returns for petitioner for both and accordingly respondent has met his burden of production on this issue petitioner claimed his failure_to_file timely for and was due to reasonable_cause and not willful neglect because he did not know that he had to file returns during the years in issue petitioner traded securities trading sometimes two or three times a day petitioner testified that in he had trading gains of approximately dollar_figure in addition petitioner ran glo-mark a longtime family business that despite being evicted from its factory still earned a profit petitioner testified that he was overwhelmed with the impending eviction and with finding a new place to locate the company’s equipment petitioner sought advice from his father a retired accountant petitioner’s father told petitioner to hire an accountant to aid him in preparing his tax_return petitioner did not heed his father’s advice and made no effort to prepare his tax_return for either year in issue in addition petitioner has an mba degree from new york university and is not an unsophisticated taxpayer petitioner argues he assumed that he did not have to file tax returns despite having profits from both glo-mark and his personal trading activities petitioner’s failure_to_file was not due to reasonable_cause it was due to willful neglect accordingly we sustain respondent’s determination that petitioner is liable for the as previously mentioned petitioner concedes that he was not in the trade_or_business of securities trading additions to tax pursuant to sec_6651 for and b sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual the amount of the underpayment is the excess of the required_installment over the amount if any of the installment paid on or before the due_date of the installment sec_6654 the amount of the required_installment i sec_25 percent of the required_annual_payment sec_6654 the required_payment is equal to the lesser_of percent of the tax_shown_on_the_return for that year or if no return is filed percent of the tax for that year or if the individual filed a return for the preceding year percent of the tax shown on that return see 127_tc_200 affd 521_f3d_1289 10th cir since petitioner filed no return for or the required_annual_payment for each year i sec_90 percent of the tax for each year in issue see sec_6654 petitioner has stipulated that he did not pay any_tax in or much less make any estimated_tax payments accordingly respondent has met his burden of production petitioner offered no credible_evidence related to this issue no sec_6654 exception applies accordingly we sustain respondent’s determination that petitioner is liable for the addition_to_tax pursuant to sec_6654 for and in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
